Title: Deed from Israel and Mary Pemberton Discharging Ground Rent, 13 December 1775: résumé
From: Pemberton, Israel,Pemberton, Mary
To: Franklin, Benjamin


<December 13, 1775: Israel Pemberton, merchant of Philadelphia, and his wife Mary, in consideration of £350 on lawful Pennsylvania money, release and confirm to Benjamin Franklin the annual ground rent of fifteen Spanish pistoles, or the equivalent in Pennsylvania currency, due from James Pearson to Pemberton by deed of sale of June 6, 1760, for a lot on the south side of Jones’s Alley, commonly called Pewter Platter Alley, in Philadelphia, thirty-eight feet in breadth and sixty feet in depth, bounded on the east by a house and lot of the late Thomas Ryles, on the south by lots of Thomas Hyne and John Lynn, on the west by a house lately owned by Robert Grace, and on the north by the alley. The Pembertons warrant Franklin’s title and their own power to convey it. Signed by them, witnessed by Jno. Ord and W.P. Gibbs, and acknowledged the same day before Jno. Ord, justice of the peace. Recorded May 25, 1776.>